Title: Mordecai Noah’s Mission to Algiers: Spanish-American Relations and the Fate of a Jewish Consul in Madison’s Administration, 20 February (Editorial Note)
From: 
To: 


                    EDITORIAL NOTE
                    According to the report on U.S. relations with Algiers that James Monroe sent to Madison on 20 Feb. 1815, two American prisoners previously held in that regency had been “ransomed,” while “every effort to obtain the release of the others” had “proved abortive.” Although Monroe did not mention it here, these ransom attempts, both successful and failed, were the result of a single operation financed

by the U.S. government. If Congress and the U.S. public were not already aware of this fact, they soon became so: it was confirmed by a committee report in a secret session of the House of Representatives on 28 Feb. 1815, and published in the Daily National Intelligencer on 7 Mar. 1815.
                    The administration’s hand-picked agent in this affair was Mordecai Manuel Noah, a Charleston, South Carolina, Jew whose recess appointment as consul at Tunis had been confirmed by the Senate on 1 June 1813. In his application for the position, Noah had touted the potential of his religious affiliation to facilitate U.S. government business in North Africa, where Jewish influence in financial and diplomatic affairs was strong. Sending Jewish diplomats to this region of the world was, indeed, a common practice in Great Britain and the Netherlands, but likely not one that Madison decided to emulate without second thoughts. During his years in the Continental Congress, facing delays in reimbursement from the Virginia state government, he had confessed with disrelish his own reliance on Jewish financing: “I cannot in any way make you more sensible of the importance of your kind attention to pecuniary remittances for me than by informing you that I have for some time past been a pensioner on the favor of H. S. Haym Solomon a Jew Broker,” he wrote to Edmund Randolph on 27 Aug. 1782 (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77; vols. 11–17, Charlottesville, Va., 1977–91). 5:86–87). He went on to urge that methods of transferring funds normally considered risky be adopted, in preference to continuing his indebtedness to Solomon. Years later, as secretary of state, Madison likely shared to some extent the view of North African politics expressed by his chief clerk, Jacob Wagner, on 26 Sept. 1805. Conveying news of a massacre of Jews at Algiers, Wagner commented: “It is probable that at least the pecuniary corruption, necessary to the management of affairs, will be diminished by the fall of the Jews” (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (11 vols. to date; Charlottesville, Va., 1986–). 10:378–79). Despite the reservations regarding Jewish agents evident in these remarks, Madison knew that “the management of affairs” would be of primary importance in any attempt to rescue the captives in Algiers. Noah, moreover, had proven his political loyalty by working prominently in support of Madison’s 1812 reelection in South Carolina. With these considerations likely foremost, the president gave Noah a special mission, outlined in Monroe’s 13 Apr. 1813 instructions to the new consul: he was to try to ransom the eleven known captives for a maximum price of $3,000 per man but, “for obvious reasons, not let [the attempt] be understood as proceeding from [the U.S.] government, but rather from the friends of the parties themselves” (DLC: Monroe Papers).
                    Noah did not execute this delicate task as the administration intended. Establishing his base of operations in Cádiz, the seat of the Spanish regency government, rather than in Málaga or Marseilles as Monroe had suggested, he spread word of his mission freely. He also hired as his agent an expatriate American turned Spanish subject named Richard Raynal Keene, who was viewed with deep suspicion by Madison and Monroe owing to his alleged participation in various schemes tending to undermine U.S. interests and policy in Louisiana and the Spanish-American borderlands. On 2 Jan. 1807 Louisiana territorial governor William C. C. Claiborne had requested that Keene be arrested on suspicion of collaborating with Aaron Burr in a planned filibuster against Spanish territory, and on 16 Nov. 1808 the Charleston City-Gazette and Daily Advertiser had accused Keene of publishing forged documents in Cuba with the goal of fomenting war between Spain and the United States. Madison wrote to U.S. minister to France Joel Barlow on 17 Nov. 1811:

“You ought to know, that there is good reason to believe that an agent (Keene) for certain grasping land Jobbers of N. Orleans & possibly elsewhere, has been treating with the Cortes for the vacant lands in E. Florida. And it may be counted on that equal art & avarice will mingle themselves with every opportunity for corrupt speculations” (PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (9 vols. to date; Charlottesville, Va., 1984–). 4:19, 21). What Madison left for Barlow to surmise was that if large land grants to Keene were deemed valid after a future transfer of Florida to the United States, the U.S. government would lose millions of dollars’ worth of public lands, not to mention a great deal of control over the territory.
                    Despite Keene’s dubious associations, U.S. consul at Cádiz Richard S. Hackley recommended him highly to Noah, and Keene proceeded to Algiers, carrying letters clearly indicating the role of the U.S. government in the rescue attempt. Word of his assignment and its auspices arrived there before he did, and the dey adamantly refused to release the American prisoners. Unforeseen circumstances, however, put the British vice-consul in a position to demand that two of the men be turned over to him, and the dey delivered up William Turner of Salem, Massachusetts, and John Clark of New York, under the pretext that they were British subjects. Keene then ransomed the two for $4,000. He paid $6,000 more for four French-speaking sailors who arrived at Algiers as prisoners of war on a British frigate, claiming to be from Louisiana. For these six men, only two of whom Madison and his colleagues had actually wished to ransom, Noah paid Keene $12,000, plus $3,852 for expenses. Adding his own expenses and interest, in May 1814 Noah submitted his account to the State Department and turned his attention to his mission to Tunis, where he arrived in December of that year.
                    Six months later he learned that the State Department had protested his bills. Shortly thereafter, when the U.S. squadron arrived in Tunis after liberating the remaining American prisoners in Algiers, Capt. Stephen Decatur delivered to Noah a 25 Apr. 1815 letter of recall. In it, according to Noah’s transcription, Monroe wrote: “At the time of your appointment, as Consul at Tunis, it was not known that the Religion which you profess would form any obstacle to the exercise of your Consular functions. Recent information, however, on which entire reliance may be placed, proves that it would produce a very unfavourable effect. In consequence of which, the President has deemed it expedient to revoke your commission” (Noah, Travels in England, France, Spain, and the Barbary States [Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 48941], 376). The information to which Monroe referred probably included a comment by Capt. David Porter, conveyed in Monroe’s 22 Apr. 1815 letter to Madison: “The Turks & other people on the Barbary coast believe that every Jew who dies turns into a Jack ass, & that the christians mount & ride them instantly, & directly, to the Devil.”
                    Having hired Noah in part because he was a Jew, Madison proceeded to fire him ostensibly for the same reason. The president’s correspondence with Monroe on the matter, however, indicates that anti-Jewish prejudice in the Barbary states was merely a convenient pretext with which the administration proposed, at the time, to cover other reasons driving the decision. On 22 Apr. 1815, after retailing the report associating Jews and jackasses in the minds of North African “Turks & other people,” Monroe added: “If this is the impression the reason for removing [Noah] is the stronger.” Replying on 24 Apr. 1815, Madison noted that “the recall of the Jew” would create a vacancy in the consulate at Tunis, and gave his instructions for

performing the delicate task: “It may be well to rest the measure pretty much on the ascertained prejudices of the Turks agst. his Religion, and its having become public that he was a Jew, a circumstance wch. it was understood at the time of his appt. might be witheld.”
                    The administration’s real objections, as enumerated by Monroe in an interview with Noah upon the ex-consul’s return to the United States early in 1816, had to do with his conduct in carrying out his special mission to Algiers rather than the situation in Tunis: they included “going beyond orders, employing a most obnoxious character, expending the public money unnecessarily” (Noah, Travels in England, France, Spain, and the Barbary States [Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 48941], 412). Likely prominent among Madison’s considerations in omitting mention of these errors from Noah’s letter of recall was the obvious policy of avoiding official confirmation of the U.S. government’s sponsorship of the ransom attempt, in a letter that its recipient might choose to publicize in the region. The president probably also wished to evade the potentially deleterious consequences of involving the indiscreet ex-consul, particularly while still abroad, in any discussion of Keene’s alleged transgressions. U.S. relations with Great Britain and Spain regarding the Spanish-American borderlands were too tense, and Keene’s suspected involvement too deep, to risk giving Noah an opportunity to comment on this state of affairs. Moreover, the administration may have suspected Noah of collaborating with Keene’s potentially treasonous enterprises in Spain. By the time of Noah’s 1816 conversation with Monroe in Washington, however, diplomatic relations between the United States and Spain, though still strained, had been restored after a seven-year interregnum. Furthermore, Madison and Monroe had likely become aware that Keene’s efforts to obtain large land grants in East Florida had ended with his receipt of an extensive parcel in Texas, which was of less concern to the administration. With the landscape of Spanish-American affairs thus altered, and with the injudiciously loquacious Noah back in the United States where his commentary could be more easily monitored and controlled, Monroe was willing to verbally state the actual reasons for the ex-consul’s recall.
                    Noah, to be sure, proceeded to threaten publicity on the matter. He began by compiling for submission to Congress a 128-page pamphlet entitled Correspondence and Documents Relative to the Attempt to Negotiate for the Release of the American Captives at Algiers; Including Remarks on Our Relations with That Regency (Washington, D.C., 1816; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 38474), copies of which he sent to Monroe and several others. The secretary of state ostentatiously demonstrated his unconcern by placing the document before the public. He left to Noah’s friends the work of urging him not to publish the pamphlet because of its potential, as acknowledged therein, to damage U.S. “credit and character abroad” (ibid., 4) and to be taken as an attack on Monroe’s bid for the presidency. Noah withheld the work from circulation but pursued his case in settling his accounts. The ensuing turmoil resulted in an opinion by Atty. Gen. Richard Rush that although the consul had deviated from his instructions for the ransom attempt, particularly in his failure to keep the mission clandestine, he should be paid his salary. Still wishing to clear his name, Noah published Travels in England, France, Spain, and the Barbary States, in the Years 1813–14 and 15 (New York, 1819; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 48941), in which he detailed the failings of Madison’s administration with regard to his mission in Algiers.
                    
                    Besides defending his interpretation of Monroe’s instructions and pleading ignorance of Keene’s unsavory reputation, Noah’s second book aired his objection to the government’s official designation of religious affiliation as the reason for his removal from office. Filed among the records of the State Department, Monroe’s letter of recall might be used in the future to discourage the U.S. government from hiring Jews, Noah argued. After his accounts were settled, he wrote, he had urged Monroe to prevent the development of such a discriminatory policy by granting him an appointment equivalent to his Tunis consulship, but to no avail. Noah’s book also included a copy of Madison’s 15 May 1818 letter to him, in which the former president had written: “It is certain that your religious profession was well known at the time you recd. your Commission; and that in itself could not be a motive for your recall” (PJM-RSDavid B. Mattern et al., eds., The Papers of James Madison: Retirement Series (3 vols. to date; Charlottesville, Va., 2009–). 1:286). That letter was in reply to Noah’s of 6 May 1818, which requested that the letter of recall either be removed from the State Department files, or attached to “such explanations … as may prevent any evils arising from the precedent” (ibid., 252).
                    Madison’s carefully worded response does little to counteract the tone of his above-quoted correspondence with Monroe on the matter, which hints that the two men were in fact highly displeased with Noah for failing to act with the subtlety they expected of a government agent on a confidential mission, particularly as he was Jewish. More ominously, that exchange suggests that they believed they took less political risk in being perceived to denigrate Noah’s religion than they would have by continuing him in office. Though guided primarily by foreign policy motives, Madison’s decision to cite religion as the basis for Noah’s removal from the Tunis consulship thus also appears to have partaken of, or to have been calculated in some measure to exploit, the anti-Semitic prejudice widespread in American society in the early nineteenth century. Yet, by design or otherwise, one of the outcomes Noah sought came to pass: all record of the 25 Apr. 1815 letter of recall that he had received from Monroe disappeared from the State Department files. The only copy of that letter still known to be extant is Noah’s own published transcription of it. Furthermore, the precedent the ex-consul professed to fear was not established: Madison appointed a Jew, Joel Hart, to the consulship of Leith, Scotland, in 1817, and Monroe sent Nathan Levy as consul to St. Thomas in 1818. Although Noah’s botched mission to Algiers pushed the administration to the brink of active anti-Semitism, Madison’s commitment to religious freedom remained the dominant force in his dealings with Jewish Americans.
                    (Primary sources used for this note: Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, D.C., 1834–56)., 13th Cong., 3d sess., 1275, 1277–78; Charleston, S.C., City-Gazette and Daily Advertiser, 16 Nov. 1808; William C. C. Claiborne to Dominick A. Hall, 2 Jan. 1807, Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 4:78–79); Daily National Intelligencer, 7 Mar. 1815; Richard Raynal Keene, A Letter of Vindication to Colonel Munroe, President of the United States [London, 1824]; Monroe to Noah, 13 Apr. 1813, DLC: Monroe Papers; M. M. Noah, Correspondence and Documents Relative to the Attempt to Negotiate for the Release of the American Captives at Algiers; Including Remarks on Our Relations with That Regency [Washington, D.C., 1816; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 38474]; ibid., Travels in England, France, Spain, and the Barbary States, in the Years 1813–14 and 15 [New York, 1819;

Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 48941]; PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77; vols. 11–17, Charlottesville, Va., 1977–91). 5:86–88; PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (11 vols. to date; Charlottesville, Va., 1986–). 10:378–79; PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (9 vols. to date; Charlottesville, Va., 1984–). 4:19, 21; PJM-RSDavid B. Mattern et al., eds., The Papers of James Madison: Retirement Series (3 vols. to date; Charlottesville, Va., 2009–). 1:252, 286; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, D.C., 1828)., 2:346–48; and Enrique White to the marqués de Someruelos, 3 Nov. 1809, and attachments, AGI: Outgoing Papers from Cuba, vol. 1567).
                    (Secondary source consulted for this note: Sarna, Jacksonian Jew, 11–12, 15–33).
                